DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.	

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 24 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Drawings
The drawings are objected to because: 
Figs. 4, 5, & 6 should have axes labeled.  On each axis specify the quantity being plotted.  Should be of the form: values being plotted (variable representing that quantity/[units for that variable]).  
Figs. 4 & 6: should have legends to indicate what is plotted when there is more than one data set plotted.  Specifically, solid circles represent "..." and open circles represent "...".  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Specification
The disclosure is objected to because of the following informalities: 
p. 18 first full paragraph last sentence: "... does in general not restrict the applicability of the teachigs herein." "teachigs" should be "teachings".  
Appropriate correction is required. 

Claim Objections
Claim 1  objected to because of the following informalities:  
claim 1 line 8: "...unit (during the evaluation period" should not have the '('.  
Appropriate correction is required.  

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a drive unit, which is configured to control a motion of the movable component and to move the movable component during an evaluation period” in claim 12
“a sensor unit, which is configured to measure a drive parameter of the drive unit during the evaluation period” in claim 12
“processor, which is configured to generate a set of input data depending on the drive parameter measured during the evaluation period” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 

Claim(s) 1-3, 5-9, 12, 15-16, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20190180527 A1 (Segal).  


Regarding claim 1, Segal teaches a method for estimating a mechanical degradation of a machine (para 0004: system monitors anomalous sensor data and creates a “criticality score” where this “criticality score” is a measure of mechanical degradation of a machine), the machine comprising a movable component and a drive unit for controlling a motion of the movable component (para 0066: the vehicle may be autonomous and so there must be processing for controlling the motion of the movable components), wherein the drive unit is used to move the movable component during an evaluation period (para 0005: “alert criticality score … over a time window”, a criticality score means that this time period is an evaluation period), comprising: generating a set of input data, wherein generating the set of input data comprises measuring a drive parameter of the drive unit during the evaluation period (para 0026:kinematic sensors measure the input data to the system which are the drive parameters); performing a cluster analysis by a processor by applying a cluster analysis algorithm to the set of input data (para 0005: The system is comparing the input data to the output response and evaluating when the input data differs from the “kinematic cluster by more than a normalized threshold.”); and determining a degradation value for the machine by the processor depending on a result of the cluster analysis (para 0005: “comparing each alert criticality score to a minimum threshold for an alert” where the criticality score is a degradation value).  

Regarding claim 2, Segal teaches the method of claim 1, wherein the cluster analysis algorithm comprises a K-means algorithm (para 0070: K-means clustering is applied to the data from the kinematic sensors).  

Regarding claim 3, Segal teaches the method of claim 1, wherein generating the input data comprises generating a set of raw data by the measurement of the drive parameter (Fig. 1A: sensor data is fed into a processor in the “on-board computing system”) and generating a point cloud depending on the set of raw data by the processor (para 0070: the mapper algorithm takes the raw data and generates point clouds or kinematic feature spaces).  


Regarding claim 5, Segal teaches the method of claim 3, wherein a kinematic parameter of the movable component is measured during the evaluation period (para 0003: kinematic sensors monitor kinematic/movable components); each point of the point cloud comprises a value of the drive parameter and a value of the kinematic parameter (para 0004: “vectors of kinematic sensor data elements and behavioral sensor data elements” where kinematic data of Segal is analogous to drive parameters of the instant application and behavioral data of Segal is analogous to kinematic parameters of kinematic parameters of the instant application).  

Regarding claim 6, Segal teaches the method of claim 3, wherein performing the cluster analysis comprises determining respective centroids for at least three clusters of the point cloud (para 0069: distances are measured with respect to the centroids of clusters); and determining a set of mutual distances between the centroids (para 0004: “alert vectors” are created for previous flights and these are compared to current alert vectors so a centroid corresponding to a previous flight would be compared to a more recent alert vector and a large change would be indicative of  a large change either due to maintenance or component damage); and the degradation value is determined depending on the set of mutual distances (para 0082: the vector in vehicle health indicator space is compared to previous flights, if the centroids of the clusters in vehicle health indicator space are close then the health of the aircraft or device is not changing too fast which indicates healthiness).  

Regarding claim 7, Segal teaches the method of claim 6, wherein performing the cluster analysis comprises determining a statistical quantity of the set of mutual distances (para 0005: criticality score is calculated from averages of sensor data, “distance between the alert vector for the previous flight and the first alert vector” ); and the degradation value (d) is determined depending on the statistical quantity (para 0073: criticality score is calculated for each combination of kinematic cluster).  

Regarding claim 8, Segal teaches the method of claim 7, wherein the statistical quantity comprises a minimum value or a maximum value or a mean value or a variance value or a standard deviation value of the set of mutual distances (para 0005: criticality score is calculated from means of sensor data).  

Regarding claim 9, Segal teaches the method of claim 1, wherein the movement of the movable component during the evaluation period is carried out as a free movement and the drive parameter is measured during the free movement (Segal para 0004: method includes identifying previous flights with a similar alert vector and then using their maintenance records to determine what problems might cause the symptoms in the current flight; A implies B so if B maybe A).  


Regarding claim 12, Segal teaches a system for estimating a mechanical degradation of a machine with a movable component (para 0004: system monitors anomalous sensor data and creates a “criticality score” where this “criticality score” is a measure of mechanical degradation of a machine), the system comprising a drive unit, which is configured to control a motion of the movable component and to move the movable component during an evaluation period (para 0005: “alert criticality score … over a time window”, a criticality score means that this time period is an evaluation period), wherein the system comprises a sensor unit (Fig. 1a box 120: has “actuation sensors” which measure the signal being sent to the movable component), which is configured to measure a drive parameter of the drive unit during the evaluation period (para 0026:kinematic sensors measure the input data to the system which are the drive parameters); the system comprises a processor, which is configured to generate a set of input data depending on the drive parameter measured during the evaluation period (fig. 1a processor 151); perform a cluster analysis by applying a cluster analysis algorithm to the set of input data (para 0005: The system is comparing the input data to the output response and evaluating when the input data differs from the “kinematic cluster by more than a normalized threshold.”); and determine a degradation value for the machine depending on a result of the cluster analysis (para 0005: “comparing each alert criticality score to a minimum threshold for an alert” where the criticality score is a degradation value).  


Regarding claim 15, Segal teaches a non-transitory recording medium with instructions, which, when executed by the system of claim 12, causes the system to carry out the method of claim 1 (claim 20: has a non-transitory computer readable medium storing instructions including the method described in the specifications).  

Regarding claim 16, Segal teaches the method of claim 2, wherein generating the input data comprises generating a set of raw data by the measurement of the drive parameter (Fig. 1A: sensor data is fed into a processor in the “on-board computing system”) and generating a point cloud depending on the set of raw data by the processor (para 0070: the mapper algorithm takes the raw data and generates point clouds or kinematic feature spaces).  


Regarding claim 18, Segal teaches the method of claim 5, wherein performing the cluster analysis comprises determining respective centroids for at least three clusters of the point cloud (para 0069: distances are measured with respect to the centroids of clusters); and determining a set of mutual distances between the centroids (para 0004: “alert vectors” are created for previous flights and these are compared to current alert vectors so a centroid corresponding to a previous flight would be compared to a more recent alert vector and a large change would be indicative of  a large change either due to maintenance or component damage); and the degradation value is determined depending on the set of mutual distances (para 0082: the vector in vehicle health indicator space is compared to previous flights, if the centroids of the clusters in vehicle health indicator space are close then the health of the aircraft or device is not changing too fast which indicates healthiness).  

Regarding claim 19, Segal teaches the method of claim 2, wherein the movement of the movable component during the evaluation period is carried out as a free movement and the drive parameter is measured during the free movement (Segal para 0004: method includes identifying previous flights with a similar alert vector and then using their maintenance records to determine what problems might cause the symptoms in the current flight; A implies B so if B maybe A).  

Regarding claim 20, Segal teaches the method of claim 3, wherein the movement of the movable component during the evaluation period is carried out as a free movement and the drive parameter is measured during the free movement (para 0004: method includes identifying previous flights with a similar alert vector and then using their maintenance records to determine what problems might cause the symptoms in the current flight; A implies B so if B maybe A).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


Claim(s) 4 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190180527 A1 (Segal) in view of WO 2018158404 A1 (Diaz). 

Regarding claim 4, Segal teaches the method of claim 3.  
Segal additionally teaches … and each point of the point cloud comprises a value of the drive parameter in the time domain and a value of the transformed drive parameter in the frequency domain (para 0032: kinematic data is collected into a multidimensional space).  
Segal does not teach wherein the set of raw data corresponds to the drive parameter as a function of time; generating the input data comprises transforming the drive parameter from the time domain into a frequency domain by the processor
Diaz teaches wherein the set of raw data corresponds to the drive parameter as a function of time (p. 38 lines 34-35: the Fourier transform change the data from the time domain of the acceleration data); generating the input data comprises transforming the drive parameter from the time domain into a frequency domain by the processor (p. 38 lines 33-36: the processor performs a fast Fourier transform from the time domain to the frequency domain); …
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Segal with the teachings of Diaz.  One would have added to the point cloud in multidimensional space of kinematic parameters of Segal the time and frequency component comprising the data points in the multidimensional space.  The motivation would have been that the frequency domain data can be used to eliminate erroneous data from the data set.   

Regarding claim 17, Segal teaches the method of claim 4, wherein performing the cluster analysis comprises determining respective centroids for at least three clusters of the point cloud (para 0069: distances are measured with respect to the centroids of clusters); and determining a set of mutual distances between the centroids (para 0004: “alert vectors” are created for previous flights and these are compared to current alert vectors so a centroid corresponding to a previous flight would be compared to a more recent alert vector and a large change would be indicative of  a large change either due to maintenance or component damage); and the degradation value is determined depending on the set of mutual distances (para 0082: the vector in vehicle health indicator space is compared to previous flights, if the centroids of the clusters in vehicle health indicator space are close then the health of the aircraft or device is not changing too fast which indicates healthiness).  


Claim(s) 10, 11, 13, & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190180527 A1 (Segal) in view of US 9296110 B2 (Drab). 

Regarding claim 10, Segal teaches the method of claim 1.  
Segal does not teach wherein the machine comprises a gripping unit and the movement of the movable component is carried out as a gripping movement.  
Drab teaches wherein the machine comprises a gripping unit and the movement of the movable component is carried out as a gripping movement (column 1 lines 25-27: has a gripping/clamping device).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Segal with the teachings of Drab.  One would have added to the cluster analysis regarding input and responses of Segal the gripping unit of Drab.  The motivation would have been to have a gripping system which would monitor its own system response to inputs  and thereby enable more effectively maintenance.  

Regarding claim 11, Segal teaches the method of claim 1.  
Segal does not teach wherein the drive parameter corresponds to an electric supply current of an electric motor of the drive unit; or the drive parameter comprises a fluid flow rate of a pneumatic or hydraulic unit of the drive unit.  
Drab teaches wherein the drive parameter corresponds to an electric supply current of an electric motor of the drive unit (column 1 lines 27-29: there is an electric drive which is necessarily powered by an electric motor which necessarily has an electric current as the drive parameter); or the drive parameter comprises a fluid flow rate of a pneumatic or hydraulic unit of the drive unit.  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Segal with the teachings of Drab.  One would have added to the cluster analysis regarding input and responses of Segal the use of the motors electric current as the drive parameter.  The motivation would have been that the simplest way to control the power output of a motor is to control how much current is supplied to the motor.  

Regarding claim 13, Segal teaches the system of claim 12.  
Segal does not teach wherein the system comprises the machine and the machine comprises a gripping unit.  
Drab teaches wherein the system comprises the machine and the machine comprises a gripping unit (column 1 lines 25-27: has a gripping/clamping device).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the system taught by Segal with the teachings of Drab.  One would have added to the cluster analysis regarding input and responses of Segal the gripping unit of Drab.  The motivation would have been to have a gripping system which doesn’t wear out as quickly due to stresses from the motor; the resulting system would last longer than the one of Drab which uses a damping element and must therefore still dissipate the forces from the motor within the gripping unit.  


Regarding claim 14, Segal teaches the system of claim 12.  
Segal does not teach wherein the drive unit comprises an electric motor and the drive parameter corresponds to an electric supply current of the electric motor; or the drive unit comprises a pneumatic or hydraulic unit and the drive parameter comprises a fluid flow rate of the pneumatic or hydraulic unit.  
Drab teaches wherein the drive unit comprises an electric motor and the drive parameter corresponds to an electric supply current of the electric motor (column 1 lines 27-29: there is an electric drive which is necessarily powered by an electric motor which necessarily has an electric current as the drive parameter); or the drive unit comprises a pneumatic or hydraulic unit and the drive parameter comprises a fluid flow rate of the pneumatic or hydraulic unit.  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the system taught by Segal with the teachings of Drab.  One would have added to the cluster analysis regarding input and responses of Segal the use of the motors electric current as the drive parameter.  The motivation would have been that the simplest way to control the power output of a motor is to control how much current is supplied to the motor.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190369598 A1 (Kubo) discloses a system which uses clustering to predict the lifespan of machine components.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN WALTER BRAUNLICH whose telephone number is (571)272-3178. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 5712722258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN WALTER BRAUNLICH/           Examiner, Art Unit 2868                                                                                                                                                                                             

/LEE E RODAK/           Primary Examiner, Art Unit 2868